DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 
Response to Arguments
Applicant's arguments, see page 7-8, filed 4/7/2022, with respect to rejection of claims 1-13 under 35 U.S.C. §112 regarding the rejections regarding the limitation reciting “an unknown amount”  have been fully considered. The argument is persuasive and the respective rejection is withdrawn accordingly. 
The arguments regarding the rejections regarding the limitation reciting “hardware and software including processor executable instructions stored on a non-transitory machine-readable storage medium to control the region selection engine and the dispense engine to cause at least one region of the plurality of regions is to receive an average of between 0.1 and 3 nucleic acid fragments per well”  are not persuasive. Accordingly, the indefiniteness rejection of claims under 35 U.S.C. §112 is hereby respectfully maintained because the programming, i.e. processor executable instructions stored on a non-transitory machine-readable storage medium, remains undisclosed. What is the algorithm i.e. finite sequence of steps that accomplishes the given task? Like the specification in Aristocrat 521 F.3d at 1334, the claim language in the instant case “simply describes the function to be performed.” It says nothing about how the hardware and programming ensures that those functions are performed.   As such, the language “describes an outcome, not a means for achieving that outcome.”  Aristocrat, 521 F.3d at 1334. For that reason, the claim language remains indefinite evaluated at the time the application was filed in light of the instant patent’s specification from the perspective of someone skilled in the relevant art of dispensing volumes of samples containing nucleic acids. 
Applicant's arguments, see page 6, filed 4/7/2022 with respect to rejection of claims on grounds of non-statutory double patenting have been fully considered and they not are persuasive because even though the claims are not written identically, the instant claims and the co-pending claims are not patently distinct. Therefore, the rejections of claims on the grounds of non-statutory double patent is hereby respectfully maintained as explained below. 
Applicant’s remarks, see pages 6-8, filed 4/7/2022, with respect to claim interpretation under 35 U.S.C. §112 (f) is acknowledged. In construing the meaning of the region selection engine and the dispense engine, the examiner interprets the region selection engine to be with a processor including a central processing unit and the dispense engine to be with a processor including a central processing unit. Under this interpretation, the rejection of claims under USC §102 and the rejection of claims under USC §103 are respectfully maintained.  
Applicant’s arguments, see pages 6-11, filed 1/13/22 with respect to the rejection of claims under USC §102 and the rejection of claims under USC §103  set out in the previous office action in view of the prior art have been considered and are not persuasive. 
Specifically regarding applicant’s arguments alleging that “Sun does not teach elements of a non-transitory machine-readable storage medium comprising instructions executable by a processing resource to (1) determine a plurality of different quantities of a nucleic acid concentrate to dispense into each region of the well plate, (2) dispense via a fluid dispensing device different quantities of the nucleic acid concentrate into each region of the plurality of regions on the well plate, the fluid dispensing device to dispense nucleic acid concentrate in volumes ranging from 2 pL to 200 uL, and (3) wherein at a time of dispensing a quantity of nucleic acid fragments in the nucleic acid concentrate is unknown”, the examiner respectfully disagrees because In the instant case, the structural limitations claimed in claim 14 including a non-transitory machine-readable storage medium comprising instructions to accomplish the cited functions are fact taught by the Sun. 
Because the computer-readable medium CRM claim takes the form of a computer-readable medium storing instructions that, when executed by a processor of a computer, cause the computer to perform a specified method, the CRM claim recites a product or apparatus—the computer-readable medium—but defines the medium in terms of the function the medium enables a computer to perform, which in claim 14 is a method including dispensing volumes in the range 1 to 2 picoLiters amounts of sample into wells of a well plate wherein regions of wells are determined using the computer-readable medium. Neither the manner of operating a disclosed device nor a material or article worked upon the device further limits an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “[e]xpressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.
Regarding the applicant’s argument alleging that Sun does not teach gene expression, the examiner submits no gene expression is claimed in claim 14. “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057
Regarding the applicant’s argument alleging that Sun does not teach argument that sun does not teach dispensing in volumes ranging from 2 pL to 200 μL, and regarding the argument alleging that Sun does not teach a process of determination of different quantities of any fluid to dispense into each region of the well plate, the examiner respectfully disagrees because Sun teaches a system configured to dispense in volumes ranging from 2 pL to 200 μL (see claim 13 of Sun which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”). In addition, it has been held that process limitations do not have patentable weight in an apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.
Regarding the applicant’s argument alleging that Sun does not teach that a quantity of nucleic acid fragment in the nucleic acid concentrate is unknown, the examiner maintains whether the quantity is known or unknown is not material to the structure of the device. 
In the context of computer-readable medium structure of claim 14, the functional language, the method step of dispensing specific single same quantities into wells wherein different amounts are dispensed into each well region and the material worked upon which is DNA concentrate are immaterial to the structure of the computer-readable medium device. Accordingly, the examiner maintains that the cited references support a prima facie case of obviousness for claims 14 and 15 because the cited references teach the structural limitations of clam 14 and 15. Therefore, the rejections are hereby respectfully maintained. 
Regarding applicant’s arguments regarding the rejection of claims 1, 5-11 and 13 wherein applicant alleges the combination of Sun and Chiu do not render these claims obvious, the examiner respectfully disagrees because the cited references teach the limitations claimed which renders the claims obvious. 
Specifically regarding applicant’s arguments that the combination of Sun and Chiu does not teach a regions selection engine designed to determine a number of regions on the well plate to perform digital nucleic acid tests, the examiner respectfully disagrees because the combination of Sun teaches a region selection engine (referred to as a processor device in [0009]) to determine a plurality of regions on a well plate, a number of wells in each of the regions, and a location of each well in each of the regions (see [0009] of Sun which recites “the system also includes a microfluidic device comprising one or more well regions. Each of the well regions is capable of processing one or more of the process designs associated with the one or more respective processes”, further see [0474]-[0476] which recites a Reagent Set Template Creation Wizard for Defining the Template Name defining the number of region, the size of each region and the location of each region, and defining the number of components or number of component types. This therefore illustrates that the processor (i.e. the region selection engine) is capable of determining the number of regions and the number of wells in a defined region and the location of each well in each region, see [1163] which recites “chambers with a volume of less than about 1 μl to about 1 nl are provided” and [0124] which recites “samples and reagents are utilized by the sample and reagent dispensing robot 2072 under computer control to dispense samples and reagents into appropriate chips” and claim 13 which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”, and see [0011] which recites “portion of the at least one of the well regions may include a portion of an entity, e.g., protein, polynucleotide (e.g., DNA or RNA), cell, chemical, living tissue” portion of an DNA entity corresponds to a DNA fragment). In addition Chiu teaches nucleic acid testing (see claim 1, which recites “method for performing a digital assay, comprising: producing a plurality of polydisperse droplets, wherein at least some of the droplets comprise a sample; amplifying the sample; labeling the sample with a detectable agent; obtaining an image stack for a droplet; determining from the image stack the volume of the droplet; determining from the image stack the presence or absence of the detectable agent in the droplet; and determining the concentration of the sample in the plurality of droplets based on the presence or absence of the detectable agent in the plurality of droplets”).
Regarding applicant’s argument alleging that the combination of Sun and Chiu does not teach concentration of nucleic acid in the nucleic acid concentrate 
is unknown when the dispensing occurs, the examiner maintains whether the quantity is known or unknown is not material to the structure of the device and accordingly the limitation is given no patent weight. 
	Regarding applicant’s arguments alleging that with respect to claim 1, neither references teach nor otherwise suggest that the at least one region of the plurality of regions is configured to receive an average of between 0.1 and 3 nucleic acid fragments per well, the examiner respectfully disagrees because Sun teaches least one region of the plurality of regions to receive fragments (see [0011] which recites “portion of the at least one of the well regions may include a portion of an entity, e.g., protein, polynucleotide (e.g., DNA or RNA), cell, chemical, living tissue” portion of an DNA entity corresponds to a DNA fragment). In addition, in the context of claim 1, the functional language, the method step of dispensing specific single same quantities into wells wherein different amounts are dispensed into each well region and the material worked upon which is DNA concentrate are immaterial to the structure of device. 
	Regarding applicant’s arguments with respect to claim 10 alleging that, neither reference teach nor otherwise suggest that the at least one region of the plurality of regions is configured to receive an average of between 0.1 and 3 nucleic acid fragments per well, the examiner respectfully disagrees because Sun teaches least one region of the plurality of regions to receive a DNA or RNA entity (see [0011] which recites “portion of the at least one of the well regions may include a portion of an entity, e.g., protein, polynucleotide (e.g., DNA or RNA), cell, chemical, living tissue” portion of an DNA entity corresponds to a DNA fragment). Therefore the rejection of claims 1, 5-11 and 13 are proper. 
Regarding applicant’s arguments regarding claims 2-3 where applicant renews arguments for claim 1, the examiner respectfully disagrees for the reasons stated on claim 1. Regarding the argument that nucleic acid concentrates are not taught, examiner submits Chiu teaches the nucleic acid concentrates worked upon (see Chiu [0032], which recites “FIG. 3 depicts an exemplary method for performing a digital assay according to one aspect of the present disclosure. According to this aspect, droplets containing a nucleotide sample can be produced by vortexing (Step 3A), the nucleotides can be amplified by PCR (Step 3B), and the nucleotide sample can be analyzed in a multi-well plate format (Step 3C).
Regarding applicant’s arguments regarding the rejection of claim 4, applicant renews the arguments with respect to claim 1,  the examiner respectfully disagrees because of the same reasons provided supra for claim 1.
Regarding applicant’s arguments regarding the rejection of claim 12, applicant reasserts applicant’s arguments for claim 10. The examiner respectfully disagrees because of the same reasons provided supra for claim 10. Specifically, Chiu teaches digital nucleic acid tests and determining concentrations of digital nucleic acids (see claim 1). 
In conclusion, the examiner respectfully maintains that the cited references support a prima facie case of obviousness with respect to claims 1-15 because the cited references teach the limitations claimed in claims 1-15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims are hereby rejected due to their respective dependency on rejected independent claim.
Claim 1 recites “hardware and programming including processor executable instructions stored on a non-transitory machine-readable storage medium to control the region selection engine and the dispense engine to cause at least one region of the plurality of regions is to receive an average of between 0.1 and 3 nucleic acid fragments per well”. It is unclear what the hardware and programming to control the region selection engine and the dispense engine i.e. hardware and programming to cause the desired result is limited to. What is the algorithm by which the hardware and programming control the engines to achieve the desired result? What are the routines and subroutines that together connect to create and deliver the complete functionality of the computer system as enabled by the software? (see eMPEP 2181 II B, which recites “[m]ere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 of the instant application are patentably indistinct from the respective claim 1-15 of co-pending application No. 16/603,460. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1 of the instant application, claim 1 of co-pending application No. 16/603,460 also recites a device, comprising: A device, comprising: a region selection engine to determine a plurality of regions on a well plate, a number of wells in each of the regions region, and a location of each well in each of the regions region; and a dispense engine to determine a quantity of nucleic acid concentrate to dispense in each well in each of the regions of the plurality of regions on the well plate, and the dispense engine to direct and control a fluid dispense device to eject the quantity of nucleic acid concentrate into each well in each of the regions of each region of the plurality of regions on the well plate, wherein at a time of dispensing a quantity of nucleic acid fragments in the nucleic acid concentrate is unknown.  In addition, claim 1 of 16/603,460 discloses wherein at least one region of the plurality of regions is to receive an average of at least between 0.1 and 3 nucleic acid fragments per well and claim 10 of 16/603,460 discloses using a processor (which comprises hardware and programming) to perform digital nucleic acid testing of the well plate, the hardware and programming to control the region selection engine and the dispense engine to cause at least one region of the plurality of regions to receive at least an average of between 0.1 and 3 nucleic acid fragments per well.	
Regarding claim 2 of the instant application, claim 2 of co-pending application No. 16/603,460 also teaches a device comprising the fluid dispense device, wherein the fluid dispense device is a fluid die with an ejection chamber.
Regarding claim 3 of the instant application, claim 3 of co-pending application No. 16/603,460 also teaches that the fluid dispense device is removable.
Regarding claim 4 of the instant application, claim 4 of co-pending application No. 16/603,460 also teaches that the well plate, i.e. a lab on a chip, includes wells (such as the 288 wells described in 16/603,460). 
Regarding claim 5 of the instant application, claim 5 of co-pending application No. 16/603,460 also teaches that the region selection engine determines three or more regions on a well plate.
Regarding claim 6 of the instant application, claim 6 of co-pending application No. 16/603,460 also teaches that the well plate includes a number of at least 48 of wells in a region (wherein a "well plate" refers to a physical structure to house one or more reaction volumes, which are also referred to as "reaction wells" or simply "wells and the wells are therefore a material). 
Regarding claim 7 of the instant application, claim of co-pending application No. 16/603,460 also teaches that the fluid a dispensing engine operable to direct the fluid dispensing device to eject nucleic acid concentrate in droplets with a volume range of approximately 2 pL to 300 pL.
Regarding claim 8 of the instant application, claim of co-pending application No. 16/603,460 also teaches that the number of wells in each region is the same.
Regarding claim 9 of the instant application, claim of co-pending application No. 16/603,460 also teaches that the number of wells in each region differ.
Regarding claim 10 of the instant application, claim 10 of co-pending application No. 16/603,460 also teaches a method for digital nucleic acid testing, comprising: dispensing, with a processor, in each well of a first region of a well plate, a first amount of nucleic acid concentrate; dispensing, with a processor, in each well of a second region of the well plate, a second amount of nucleic acid concentrate; dispensing, with a processor, in each well of a third region of the well plate, a third amount of nucleic acid concentrate; dispensing, with a processor, in each well of a fourth region of the well plate, a fourth amount of nucleic acid concentrate; dispensing, with a processor, in each well of a fifth region of the well plate, a fifth amount of nucleic acid concentrate; dispensing, with a processor, in each well of a sixth region of the well plate, a sixth amount of nucleic acid concentrate; and performing, with a processor, digital nucleic acid testing of the well plate, wherein the concentration of nucleic acid in the nucleic acid concentrate is unknown when dispensing (six regions of a well plate are filled with amounts of a nucleic acid concentrate) and determining, with a processor, a concentration of nucleic acid in the nucleic acid concentrate, wherein the concentration of nucleic acid in the nucleic acid concentrate is unknown when the dispensing occurs (wherein the processor in 16/603,460 is capable of performing determinations).  
Regarding claim 11 of the instant application, claim 11 of co-pending application No. 16/603,460 also teaches that the first amount, the second amount, the third amount, the fourth amount, the fifth amount, and the sixth amount are in a range of approximately 2 pL to approximately 200 μL.
Regarding claim 12 of the instant application, claim 12 of co-pending application No. 16/603,460 also teaches dispensing in each well of a first region of a well plate a first amount of nucleic acid concentrate comprises generating a control pulse to electrically actuate a fluid actuator of a fluid dispense device to thereby dispense the first amount of nucleic acid.
Regarding claim 13 of the instant application, claim 13 of co-pending application No. 16/603,460 also teaches performing digital nucleic acid testing of the well plate comprises: heating the well plate for a certain time; and determining if a well of the well plate contains amplified nucleic acid fragment.
Regarding claim 14 of the instant application, claim 14 of co-pending application No. 16/603,460 also teaches a non-transitory machine-readable storage medium comprising instructions executable by a processing resource to: determine a number of regions on a well plate; determine plurality of quantities of a nucleic acid concentrate to dispense into each region of the well plate; and dispense via a fluid dispensing device different quantities of the nucleic acid concentrate at the plurality of quantities in the plurality of regions on the well plate, the fluid dispensing device to dispense nucleic acid concentrate in volumes ranging from approximately 2 pL to approximately 1 pL.
Regarding claim 15 of the instant application, claim 15 of co-pending application No. 16/603,460 also teaches that the number of regions on a well plate is three (3) or more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (USPGpub 2016/0238623).
Regarding claim 14, Sun teaches a non-transitory machine-readable storage medium (referred to as a computer readable storage medium in [0015]) comprising instructions executable (referred to as a computer program product in [0014]) by a processing resource (see [1472] of Sun which recites “shown in FIG. 43A, system 4300 further includes a processor that, in one embodiment, is a processor associated with a laptop computer or other computing device 4330. Computing device 4330 includes memory adapted to maintain software, scripts, and the like for performing desired processes of the present invention”) to: 
determine a number of regions on a well plate (see [0009] which recites “the system also includes a microfluidic device comprising one or more well regions. Each of the well regions is capable of processing one or more of the process designs associated with the one or more respective processes. The system further includes an image acquisition device coupled to the processor device. The image acquisition device is spatially disposed to capture at least one image of a portion of at least one of the well regions of the microfluidic device”, further see [0474]-[0476] of Sun which recite “a Reagent Set Template Creation Wizard for Defining the Template Name defining the number of region, the size of each region and the location of each region, and defining the number of components or number of component types”. This therefore demonstrates that the processor is capable of determining the number of regions and the number of wells in a defined region and the location of each well in each region as well as number of regions on the well plate); 
determine plurality of quantities of a nucleic acid concentrate to dispense into each region of the well plate (see [0124] of Sun which recites “samples and reagents are utilized by the sample and reagent dispensing robot 2072 under computer control to dispense samples and reagents into appropriate chips”, and see [0115] of Sun) and 
dispense via a fluid dispensing device a nucleic acid concentrate at the plurality of quantities in the plurality of regions on the well plate, the fluid dispensing device to dispense nucleic acid concentrate in volumes ranging from approximately 2 pL to 200 μL (see claim 13 of Sun which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”), wherein at the time of dispensing a quantity of nucleic acid fragments in the nucleic acid concentrate is unknown (wherein the lack of knowledge of the concentration of nucleic acid in a sample is not patently distinct from the prior art because knowledge of the concentration of a component to be detected or the lack thereof will not affect the manner in which this method is performed and the method will provide the same result based on the actual concentration regardless of whether the concentration of nucleic acid in the nucleic acid concentrate is known or unknown); wherein a number of regions on the well plate is to perform a digital nucleic acid test (the instant specification states nucleic acid tests provide a mechanism for identification and amplification of individual nucleic acid fragments, Sun teaches the system for managing workflow related to processing of one or more microfluidic devices can be used to perform genotyping which corresponds to a mechanism for identification of an individual’s deoxyribonucleic acid i.e. DNA sequence fragments and to perform amplification and therefore digital nucleic acid test is performed at least one region (see [0008] of Sun). 
Regarding claim 15, Sun teaches the method according to claim 14, wherein the number of regions on a well plate is three or more (see [1218] of Sun, which recites “first user mixes up to 48 samples with real-time PCR Master Mix and loads sample-master mix mixtures into the sample wells of the 48×48 Dynamic Array”, thereby creating 48 sample regions on a well plate each region loaded with a sample master mix mixture […] this step is performed automatically with automated liquid handling workstations”).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (USPGpub 2016/0238623) in view of Chiu et al (USPGpub 2017/0175174).
Regarding claim 1, Sun teaches a device (referred to as a system for managing workflow related to processing of one or more microfluidic devices in [0009]), comprising: 
a region selection engine (referred to as a computer hardware and software in [0125], which recites “computer hardware and software (not shown) will be utilized in various embodiments of the present invention to control the operation and interaction of the several systems illustrated in FIG. 2C”) with a processor (referred to as a processor device in [0009]) to determine a plurality of regions on a well plate, a number of wells in each of the regions, a location of each well in each of the regions (see [0009] which recites “the system also includes a microfluidic device comprising one or more well regions. Each of the well regions is capable of processing one or more of the process designs associated with the one or more respective processes”, further see [0474]-[0476] which recites a Reagent Set Template Creation Wizard for Defining the Template Name defining the number of region, the size of each region and the location of each region, and defining the number of components or number of component types. This therefore illustrates that the processor of the region selection engine is capable of determining a number of regions and a number of wells in a defined region as well as the location of wells in a region, the number of wells in a region a number of regions on the well plate to perform a digital nucleic acid test (DNAT) (the instant specification states nucleic acid tests provide a mechanism for identification and amplification of individual nucleic acid fragments, Sun teaches the system for managing workflow related to processing of one or more microfluidic devices can be used to perform genotyping which corresponds to a mechanism for identification of an individual’s deoxyribonucleic acid i.e. DNA sequence fragments and to perform amplification (see [0008] of Sun); and
a dispense engine (referred to as a sample and reagent dispensing robot 2072 in [0124]) with a processor (referred to as a computer C in Figure 2E) to determine a quantity of nucleic acid concentrate under 1 μL to dispense in each well in each of the regions of the plurality of regions on the well plate, and the dispense engine to direct and control a fluid dispense device to eject the quantity of nucleic acid concentrate into each well of each region of the well plate, (see [1163] which recites “chambers with a volume of less than about 1 μl to about 1 nl are provided” and [0124] which recites “samples and reagents are utilized by the sample and reagent dispensing robot 2072 under computer control to dispense samples and reagents into appropriate chips” and claim 13 which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”); to cause at least one region of the plurality of regions to receive fragments (see [0011] which recites “portion of the at least one of the well regions may include a portion of an entity, e.g., protein, polynucleotide (e.g., DNA or RNA), cell, chemical, living tissue” portion of an nucleic acid entity corresponds to a nucleic acid fragment); and hardware and programming including processor executable instructions stored on a non-transitory machine-readable storage medium (the instructions corresponds to software and non-transitory machine-readable storage medium corresponds to computer hardware) to control the region selection engine and the dispense engine (see [1323] of Sun, which recites “[i]nstrument configures hardware for next data acquisition point” and [0125], which recites “computer hardware and software (not shown) will be utilized in various embodiments of the present invention to control the operation and interaction of the several systems illustrated in FIG. 2C”) a quantity of nucleic acid fragments in the nucleic acid concentrate is unknown (wherein the lack of knowledge of the concentration of nucleic acid in a sample is not patently distinct from the prior art because knowledge of the concentration of a component to be detected or the lack thereof will not affect the manner in which this method is performed and the method will provide the same result based on the actual concentration regardless of whether the concentration of nucleic acid in the nucleic acid concentrate is known or unknown).
Sun teaches the  dispense engine (i.e.  sample and reagent dispensing robot 2072) is under the control of computer C (see Figure 2E). 
Though Sun teaches a dispense engine with a processor, a region selection engine with a processor, Sun does not explicitly teach a dispense engine with a processor including a central processing unit and a region selection engine with a processor including a central processing unit. 
 	Sun does not explicitly teach a device wherein a region of a well plate receives between 0.1 and 3 nucleic acid fragments per well. 
	In the analogous art of providing methods and apparatuses for the manipulation and analysis of species that comprise, but are not limited to, chemicals, biochemicals, genetic materials (e.g., DNA, RNA), Chiu et al teaches a method for using digital measurements to determine a concentration of an analyte in a sample (see claim 1).  In addition, Chiu teaches a volume containing a detectable agent. In certain aspects, the volume can be a well or chamber in a microfluidic chip or a droplet that contains the detectable agent. It is generally understood that the detectable agent can include a single detectable molecule or a plurality of detectable molecules, a detectable agent can be a molecule that associates with a molecule of interest e.g., the nucleic acid molecule in the sample, thereby allowing the molecule to be detected (see [0127]) wherein the single detectable molecule corresponds to one nucleic acid fragment per well. 
In addition, Chiu a computing device 1001 including a processor, computer processor, central processing unit, or CPU 1005, which can be a single core or multi-core processor, or a plurality of processors for parallel processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate select the overlapping range of a single detectable nucleic acid molecule or a plurality of detectable nucleic acid molecules i.e. nucleic acid fragments per well because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.)
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the central processing unit CPU 1005 into the processor device of Sun and into computer C of Sun because “[t]he combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.))
Regarding claim 5, the combination of Sun and Chiu teaches the device according to claim 1, wherein the region selection engine (processor device) determines three or more regions on a well plate (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate).
Regarding claim 6, the combination of Sun and Chiu teaches the device according to claim 1, wherein the well plate is a material (see [1411] which recites “each of the wells 4105 of substrate 4100 have channels leading from well 4105 to elastomeric block location 4107 within substrate 4100 for attaching an elastomeric block, preferably an elastomeric block formed from two or more layers of elastomeric material having microfabricated recesses or channels formed therein”) (further see in [1151] and [1414] which teaches that a well plate can contain silicium and semiconductor materials).
Regarding claim 7, the combination of Sun and Chiu teaches the device according to claim 1, wherein the fluid dispensing device (i.e. sample and reagent dispensing robot 2072) is operable to direct the fluid dispensing device to eject nucleic concentrate in droplets with a volume range of approximately 2 pL - approximately 300 pL (see [0072] of Chiu). 
Regarding claim 8, the combination of Sun and Chiu teaches the device according to claim 1, wherein the number of wells in each region is the same (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate, by taking an image thereof and by dispensing a fluid thereon, wherein a number of wells in each region is the same).
Regarding claim 9, the combination of Sun and Chiu teaches the device of claim 1, wherein the number of wells in each region differ (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate, by taking an image thereof and by dispensing a fluid thereon, wherein a number of wells in each region differs).
Regarding claim 10, Sun teaches a method for digital nucleic acid testing (see [0102] which recites “microfluidic devices that can be used in conjunction with the invention include devices designed to perform reactions including, but not limited to, polynucleotide hybridizations, PCR (polymerase chain reactions), immunological reactions such as ELISA reactions, signal amplifications, digital amplifications, including, but not limited to, digital PCR”), comprising: 
dispensing, with a processor (referred to as a sample and reagent dispensing robot 2072 under computer control in [0124]), in each well of a first region of a well plate, a first amount of nucleic acid concentrate (see [0009]-[0016] and [1218]-[1220] which recites “a first user acquires biological samples, develops, extracts RNA, and processes RNA into cDNA.. Additionally, the first user develops screening reagents The first user mixes up to 48 samples with real-time PCR Master Mix and loads (by dispensing) sample-master mix mixtures into the sample wells of the 48×48 Dynamic Array”) (further see claim 13 which recites “a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”); 
dispensing, with a processor (referred to as a sample and reagent dispensing robot 2072 under computer control in [0124]), in each well of a second region of the well plate, a second amount of nucleic acid concentrate (see [0009]-[0016], [1218]-[1220] and claim 13); 
dispensing, with a processor (referred to as a sample and reagent dispensing robot 2072 under computer control in [0124]), in each well of a third region of the well plate, a third amount of nucleic acid concentrate (see [0009]-[0016], [1218]-[1220] and claim 13); 
dispensing, with a processor (referred to as a sample and reagent dispensing robot 2072 under computer control in [0124]), in each well of a fourth region of the well plate, a fourth amount of nucleic acid concentrate (see [0009]-[0016], [1218]-[1220] and claim 13); 
dispensing, with a processor (referred to as a sample and reagent dispensing robot 2072 under computer control in [0124]), in each well of a fifth region of the well plate, a fifth amount of nucleic acid concentrate (see [0009]-[0016], [1218]-[1220] and claim 13); 
dispensing, with a processor (referred to as a sample and reagent dispensing robot 2072 under computer control in [0124]), in each well of a sixth region of the well plate, a sixth amount of nucleic acid concentrate (see [0009]-[0016], [1218]-[1220] and claim 13);
determining a number of regions on the well plate to perform a digital nucleic acid test (DNAT) see [0009] which recites “the system also includes a microfluidic device comprising one or more well regions. Each of the well regions is capable of processing one or more of the process designs associated with the one or more respective processes”, further see [0474]-[0476] which recites a Reagent Set Template Creation Wizard for Defining the Template Name defining the number of region, the size of each region and the location of each region, and defining the number of components or number of component types. This therefore illustrates that the processor of the region selection engine is capable of determining a number of regions and a number of wells in a defined region as well as the location of wells in a region, the number of wells in a region a number of regions on the well plate to perform a digital nucleic acid test (DNAT) (the instant specification states nucleic acid tests provide a mechanism for identification and amplification of individual nucleic acid fragments, Sun teaches the system for managing workflow related to processing of one or more microfluidic devices can be used to perform genotyping which corresponds to a mechanism for identification of an individual’s deoxyribonucleic acid i.e. DNA sequence fragments and to perform amplification (see [0008] of Sun) (see [0102] of Sun, which recites “microfluidic devices that can be used in conjunction with the invention include devices designed to perform reactions including, but not limited to, polynucleotide hybridizations, PCR (polymerase chain reactions), immunological reactions such as ELISA reactions, signal amplifications, digital amplifications, including, but not limited to, digital PCR”)  and 
performing, with a processor, digital nucleic acid testing of the well plate (the instant specification states nucleic acid tests provide a mechanism for identification and amplification of individual nucleic acid fragments, Sun teaches the system for managing workflow related to processing of one or more microfluidic devices can be used to perform genotyping which corresponds to a mechanism for identification of an individual’s deoxyribonucleic acid i.e. DNA sequence fragments and to perform amplification (see [0008] of Sun); wherein the concentration of nucleic acid in the nucleic acid concentrate is unknown when dispensing (wherein the lack of knowledge of the concentration of nucleic acid in a sample is not patently distinct from the prior art because knowledge of the concentration of a component to be detected or the lack thereof will not affect the manner in which this method is performed and the method will provide the same result based on the actual concentration regardless of whether the concentration of nucleic acid in the nucleic acid concentrate is known or unknown).
Sun does not explicitly teach determining using a processor a concentration of nucleic acid in a nucleic acid concentrate. 
In the analogous art of providing methods and apparatuses for the manipulation and analysis of species that comprise, but are not limited to, chemicals, biochemicals, genetic materials (e.g., DNA, RNA), Chiu et al teaches a method for using digital measurements to determine a concentration of an analyte in a sample, see claim 1) including a computer comprising a memory device with executable instructions stored thereon, the instructions, when executed by a processor, cause the processor to: analyze a plurality polydisperse droplets having a volume distribution to determine the volumes of the droplets and whether they contain a detectable agent to determine the concentration of the sample (see [0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmed processor of Sun with the programmed processor of Chiu because applying a known technique of determining concentration to a known device (processor) ready for improvement to yield predictable results is likely to be obvious (see KSR International Co. v. Teleflex Inc.82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 11, the combination of Sun and Chiu teaches the method according to claim 10 wherein the first amount, the second amount, the third amount, the fourth amount, the fifth amount, and the sixth amount are in a range of approximately 2 pL to approximately 200 μL (see claims 12-13 and [0124] of Sun).
Regarding claim 13, the combination of Sun and Chiu teaches the method according to claim 10, wherein performing digital nucleic acid testing of the well plate (see [0102] of Sun, which recites “microfluidic devices that can be used in conjunction with the invention include devices designed to perform reactions including, but not limited to, polynucleotide hybridizations, PCR (polymerase chain reactions), immunological reactions such as ELISA reactions, signal amplifications, digital amplifications, including, but not limited to, digital PCR”) comprises: 
heating the well plate for a certain time (see [1151] and [1183] of Sun); and 
determining if a region of the well plate contains amplified nucleic acid fragments (see [1209] - [1211], of Sun).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chiu as applied to claim 1 above, and further in view Chiouet al (USPGpub 2003/0086828).
Regarding claim 2, the combination of Sun and Chiu teaches the device according to claim 1. 
The combination of Sun and Chiu does not explicitly teach a device wherein a device further comprising a fluid dispense device wherein the fluid dispense device is fluid die with an ejection chamber.
In the analogous art of providing micro-dispensers with replaceable capillary tubes arranged in a high-density array for biological analysis, Chiou teaches a fluid die (referred to as a print chip head 225 in [0033]) with an ejection chamber (referred to as a nozzle 2251 in [0033]). The nozzle 2251 communicates with the capillary tube 224, so that the fluid contained in the capillary tube 224 can be dispensed through the nozzle 2251 (see [0033] and Figure 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the print chip head with a nozzle of Chiou into the device taught by the combination of Sun and Chiu for the benefit of efficiently dispensing a fluid contained in a capillary tube through a nozzle (see [0033] of Chiou).
Regarding claim 3, the combination of Sun, Chiu and Chiou teaches the device according to claim 2, wherein the fluid dispense device is removable (see [0038] of Chiou which recites “by the disengagement of the protrusions 221 and the recesses 212, the tube assemblies 220 are replaceable”). 
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to make a fluid dispense device removable because the courts have rules that making a part separable is obvious (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 CCPA 1961 where the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose"). Therefore, if it were considered desirable for any reason to obtain access to the end of the device taught by the combination of Sun, Chiu and Chiou to which the fluid dispense device is applied, it would be obvious to make the fluid dispense device removable for that purpose. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Chiu et al as applied to claim 1 above, and further in view of Chiu et al USPGpub 2014/0087386), hereinafter referred to as Chiu ‘386.
Regarding claim 4, the combination of Sun and Chiu teaches the device according to claim 1 wherein the plate contains at least 96 wells (see [0187], of Sun, which recites “96 reagents plate to 96 well).
The combination of Sun and Chiu does not explicitly teach a device wherein the device further comprises a well plate and the well plate includes at least 288 wells.
In addition, in the analogous art of Methods and systems for performing digital measurements to determine a concentration of a sample, Chiu ‘386 teaches a 535 well array (see [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the well pate of Sun with the well plate of Chiu because the simple substitution of one known well plate means with another known well plate means resulting in a suitable reservoir for nucleic acid with an expectation success would be obvious (“[t]he simple substitution of one known element for another is likely to be obvious when predictable results are achieved”, see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B) 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al and Chiu et al as applied to claim 10 above, and further in view of Laurell et al (USPGpub 2005/0047962). 
Regarding claim 12, Sun teaches the method according to claim 10. 
Sun does not explicitly teach a method wherein dispensing in each well of the first region of a well plate the first amounts of nucleic acid concentrate comprises generating a control pulse to electrically actuate a fluid actuator of a fluid dispense device to thereby dispense the first amount of nucleic acid concentrate.
In the analogous art of providing methods and devices in a microscopic format for dispensing small amounts of solutions such as peptides, proteins and nucleic acid mixtures that are to be chemically analyzed, Laurell teaches generating a control pulse (referred to as an actuation pulse in [0081]) to electrically actuate a fluid actuator (referred to as a piezoelectric element in [0081])  of a fluid dispense device (referred to as dispensing device in [0081]) to thereby dispense the differing amounts of nucleic acid concentrate (see [0081] which recites “a dispensing device as described above, a target plate as described above having a number of target surfaces, and a control unit for delivering actuation pulses in a controlled manner to the piezoelectric element, such that precise amounts of liquid is deposited on the target surfaces at controlled points/intervals in time, allowing fluid to evaporate thereby enriching/increasing the concentration of sample molecules on said target surfaces”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control pulse of Laurell into the method taught by Sun for the benefit of depositing precise amounts of liquid on the target surfaces at controlled points/intervals in time, allowing fluid to evaporate thereby enriching/increasing the concentration of sample molecules on said target surfaces (see [0081] of Laurell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Prakash et al (“Quantitative Biochemical Assay on a Surface Microfluidic Device”) teaches a method for digital nucleic acid testing (see abstract, which recites “detection and quantification of nucleic acid samples contained in nanoliter (nL) and picoliter (pL) droplets”) comprising: dispensing (see section 4., which recites “dispense droplets of mixed DNA-PG sample with volumes 2.4 nL, 0.9 nL and 0.25 nL, as shown in Figure 4.1.1), with a processor (see Figure 3.3.1 where a computer including a processor runs the LabView interface and section 3.3 which recites “a software driver, developed in LabVIEW (National Instruments, USA) was utilized to program the signal generator for timed and sequential application of AC voltages and controlling liquid and droplet DEP actuations”) , in at least six regions of a well plate multiple differing amounts of DNA concentrate (see section 4.2,which recites “[t]he results of 6 different set of experiments with the same parent DNA sample droplet over different but, identical L-DEP electrode structures are shown plotted in Figure 4.2.1. The results clearly show a reliable dispensing of 6-8 daughter droplets with equal concentration”) each amount of DNA concentrate having a volume less than 1 microLiter (see table 1), wherein each region includes a plurality of wells (see Figure 4.1.1), wherein the same single amount is dispensed into each well of an individual region (see Figure 4.1.2) , and wherein a different amount is dispensed in each region (see Figure 4.1.2); and performing, by a processor, digital nucleic acid testing of the well plate (see section 3.2, which recites “[d]etection and quantification of dsDNA samples was carried out using a fluorescence based Quant-IT™ PicoGreen® assay”).
Ding (US Publication 2014/0329244) teaches performing digital nucleic acid testing wherein nucleic acid is amplified using a processor (see [0010], which recites “[t]he processor fetches instructions from memory (e.g., memory formed on the semiconductor substrate) and executes programs to automate the real time PCR process”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797